In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Orange County (Spindel, J.), entered November 28, 1988, which, pursuant to the stipulation of the parties on the record in open court, inter alia, awarded the mother and father joint legal custody of their infant daughter.
Ordered that the appeal is dismissed, without costs or disbursements.
*627The order on appeal clearly states that it was rendered pursuant to a stipulation of the parties on the record settling all issues raised by the petition and cross petition for custody. Therefore, the order entered pursuant to the stipulation is an order on consent from which no appeal lies (see, Matter of Schultz v Schultz, 117 AD2d 737, 738). The father’s remedy is to move to vacate the stipulation (see, Baecher v Baecher, 95 AD2d 841).
Additionally, we note that the Family Court had acquired personal jurisdiction over the father as his failure to raise his jurisdictional objections before that court constituted a waiver thereof (see, CPLR 320 [b]; 3211 [e]; Osserman v Osserman, 92 AD2d 932). Kunzeman, J. P., Hooper, Sullivan and Miller, JJ., concur.